DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the one" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the other" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "somewhat" in line 22; and this is indefinite.
Claim 34 recites the limitation "the shorter" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "somewhat" in line 24; and this language is indefinite.
Claim 34 recites the limitation "the top" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the opposite filling" in line 34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the outside" in line 37.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the internal thread" in line 39.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the surplus" in line 40.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the annular welding surface" in line 41.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the internal thread" in line 41.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "an internal thread" in line 52.  However, “the internal thread was required previously in claim 34.
Claim 34 recites the limitation "type" in line 51; and this langue is indefinite.
Claim 36 recites the limitation "the extraction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the annular gap" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 34, the claim is taught in part.  However, the claim was not found to be obvious, as a whole.  In particular, lines 27- 52 of claim 34 were not found to be obvious, in light of the other claimed limitations of claim 34.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736